Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                                FILED
                                                              May 17 2012, 9:18 am
the defense of res judicata, collateral
estoppel, or the law of the case.
                                                                     CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

ADAM C. SQUILLER                                    GREGORY F. ZOELLER
Squiller Law Office, P.C.                           Attorney General of Indiana
Auburn, Indiana
                                                    RYAN D. JOHANNINGSMEIER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

J.H.,                                               )
                                                    )
        Appellant-Defendant,                        )
                                                    )
               vs.                                  )     No. 57A03-1201-JV-25
                                                    )
STATE OF INDIANA,                                   )
                                                    )
        Appellee-Plaintiff.                         )


                       APPEAL FROM THE NOBLE SUPERIOR COURT
                           The Honorable Robert E. Kirsch, Judge
                               Cause No. 57D01-1111-JD-71



                                           May 17, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Thirteen-year-old J.H. has a history of violating rules and committing offenses at

school. These acts have netted him suspensions and ultimately two expulsions. His conduct

in and out of school has twice resulted in delinquency adjudications. While on probation for

his first delinquency finding, J.H. admitted that he committed acts that would have been theft

and harassment if committed by an adult. Thus, he received a second delinquency finding for

those acts, and this time, the juvenile court committed him to the Indiana Boys’ School.

       J.H. now appeals, challenging his placement at the Indiana Boys’ School. Finding that

the juvenile court acted within its discretion, we affirm.

                              Facts and Procedural History

       In March 2011, thirteen-year-old J.H. was expelled from school for theft.

Immediately thereafter, the State filed a delinquency petition against J.H., seeking a true

finding for conduct that would have constituted theft if committed by an adult. In May 2011,

the juvenile court adjudicated J.H. a delinquent and placed him on probation.

       J.H. was readmitted to school for the next school year, and in early September, he was

suspended for three days for stealing money from another student. Later that month, he made

a prank 911 call. He was still on probation when he committed both acts. In November

2011, he was expelled for the remainder of the semester for stealing money, pulling a

student’s pants down, possessing a knife on school grounds, and an “accumulation” of other

offenses. Tr. at 21.




                                              2
       On November 18, 2011, the State filed a delinquency petition, alleging that J.H.

committed acts that would have constituted class D felony theft, class B misdemeanor

harassment, and class B misdemeanor possession of a knife on school property if committed

by an adult. J.H. admitted to the conduct that would have been theft and harassment. On

December 19, 2011, the juvenile court entered true findings for the theft and harassment

conduct and dismissed the knife possession count. The juvenile court committed J.H. to the

Indiana Boys’ School as recommended by both the prosecutor and the chief probation officer.

J.H. now appeals. Additional facts will be provided as necessary.

                                   Discussion and Decision

       J.H. challenges the juvenile court’s decision to commit him to the Indiana Boys’

School. “[S]ubject to the statutory considerations of the welfare of the child, the safety of the

community, and the policy of favoring the least harsh disposition,” the placement decision

for a child adjudicated a delinquent is a matter left to the juvenile court’s sound discretion.

J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008). Thus, we review such a disposition

using an abuse of discretion standard. Id. An abuse of discretion occurs when the juvenile

court’s action is clearly against the logic and effect of the facts and circumstances before it or

the reasonable, probable, and actual inferences drawn therefrom. Id.

       The goal of the juvenile process is rehabilitation rather than punishment. R.H. v.

State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). Accordingly, juvenile courts have a variety

of placement options for juveniles with delinquency problems, none of which are considered

sentences. Id. Indiana Code Section 31-37-18-6 states,


                                                3
       If consistent with the safety of the community and the best interest of the child,
       the juvenile court shall enter a dispositional decree that:
              (1) is:
                      (A) in the least restrictive (most family like) and most
                      appropriate setting available; and
                      (B) close to the parents’ home, consistent with the best interest
                      and special needs of the child;
              (2) least interferes with family autonomy;
              (3) is least disruptive of family life;
              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and
              (5) provides a reasonable opportunity for participation by the child’s
              parent, guardian, or custodian.

       Here, J.H. argues that in committing him to the Indiana Boys’ School, the juvenile

court failed to consider intermediate placements and therefore disregarded the statutory

directive to select the least restrictive placement. We disagree. “Without question, the

statute requires the juvenile court to select the least restrictive placement in most situations;

however, the statute contains language that reveals that a more restrictive placement might be

appropriate under certain circumstances.” J.S., 881 N.E.2d at 28-29. In other words, the

least restrictive placement is required “[i]f consistent with the safety of the community and

the best interest of the child.” Ind. Code § 31-37-18-6 (emphasis added).

       J.H. relies on the brevity of the dispositional order in making his argument. However,

the record as a whole shows that the juvenile court did not ignore intermediate placements.

Rather, early in J.H.’s disposition hearing, the court explained to him the range of placement

alternatives if he was again found to be a delinquent:

       COURT:         [T]here are numerous dispositions or things I can do to you in
                      the event you are found to be a delinquent child and they range
                      all the way from at the high end is placement at the Indiana
                      Department of Corrections for placement at the Indiana Boys’

                                               4
                     School. At the other end of the extreme is probation subject to
                     certain terms and conditions of probation. In between those two
                     extremes there are other things the Court can do. I could place
                     you in some type of foster home, group home, or shelter care
                     facility and that could either be a locked or a non-secure facility.
                     So there is a broad range of things that the Court can do. Do you
                     understand that?

       J.H.:         Yes, sir.

Tr. at 10-11.

       J.H. admitted that he committed acts that would have been theft and harassment if

committed by an adult, and the juvenile court took his testimony to establish a factual basis

for his admission.      The court afforded J.H.’s parents the opportunity to make

recommendations regarding placement. Because J.H. was on probation for a May 2011 true

finding of conduct constituting theft if committed by an adult when he committed the instant

offenses, both the chief probation officer and the prosecutor recommended placement at the

Indiana Boys’ School.

       [PROSECUTOR]: Looking back at his prior offenses that had him placed on
                probation as the Court will recall it also occurred at the school
                and involved J.H. taking the property of other people, in that
                case he was destroying that property. While in [sic] probation
                he basically went along and did the same offense, however this
                time it was just taking money. As the State understands he went
                to multiple different rooms before finding the money he was
                looking for. Taking into account all of his current offenses the
                State would agree that the juvenile is not a candidate for further
                probation. Looking at his record at the school it appears the
                [sic] J.H. has been expelled for a second time now in the last
                two years because of his numerous offenses including others
                that didn’t make it to this level of adjudication here at the court
                system.

Id. at 16-17.

                                              5
       The record shows that J.H. has a history of committing delinquent acts at school.

Despite an expulsion in March 2011 and a true finding in May 2011, J.H. continued to

commit delinquent acts. His most recent expulsion resulted from the following acts, all

committed on school grounds: pulling down a student’s pants in the lunch line, stealing

money from a student, and possessing a knife on school property. Thus, the safety of the

community dictated a more restrictive placement for J.H.

       Moreover, the juvenile court provided a lengthy explanation as to why placement at

the Indiana Boys’ School was in J.H.’s best interests:

       COURT:        [L]et’s not equate Boys’ School with, I mean it is a part of the
                     Department of Corrections, but let’s not equate Boys’ School
                     with prison. Let’s not do that. Boys’ School is another resource
                     that the Court has to try to get kids to put their lives together. So
                     believe me if my decision is Boys’ School it is not, I am not
                     doing that with the intent of ruining J.H.[’s] life or saying that
                     he can’t make anything of himself in the future. That is the last
                     thing in the world, in fact if I accept the premise that Boys’
                     School was basically some place where I am going to warehouse
                     him, you know, that is all it is, then the juvenile has just broken
                     down and it is not workable. Now I am not saying Boys’ School
                     works for everybody. I don’t want to say that it is perfect
                     because it is not, but on the other had it is one more tool that we
                     have to try to get kids to understand why they do things …. [A]t
                     some point people like J.H. have to understand that there are
                     consequences for their actions. Especially when you have the
                     prior warning which was the probation that, hey, these are things
                     that can happen to me and yeah I screwed up and I made some
                     mistakes but they gave me a chance to go home and prove that I
                     deserve to be at home as opposed to someplace else, but yet in
                     spite of that we have a theft, we have a [prank] 911 call, and it
                     sounds like some other problems at school. It doesn’t sound like
                     the message of the previous warning really took hold. Now the
                     question then is, okay, given what I have in front of me do I
                     send him home again and keep my fingers crossed and say, well,
                     let’s hope that the second warning, he understands the second

                                               6
                          warning. That is the problem I have. And these aren’t minor
                          violations of probation. This isn’t a situation where you know
                          you didn’t pay some fee or you know or got to school late one
                          day or the little stuff that are violations but yet they are not
                          violations of the law necessarily. We have new violations, new
                          criminal violations, and that is concerning …. So, at this point in
                          time I think we need to move to that next level[1] and see if
                          Boys’ School can provide J.H. with the structure that he needs to
                          understand, to understand that, hey yeah there are consequences
                          for my actions and I’ve got to think before I do certain things.
                          So I think that the Boys’ School option is appropriate at this
                          particular point in time.

Id. at 22-25.

        In sum, the juvenile court took into account various placement options and determined

that placing J.H. in the Indiana Boys’ School was in the best interests of both him and the

community. As such, we find no abuse of discretion here. Accordingly, we affirm.

        Affirmed.

VAIDIK, J., and BRADFORD, J., concur.




        1
           To the extent J.H. relies on the juvenile court’s reference to the Indiana Boys’ School as “the next
level” in arguing that the court failed to consider less restrictive alternatives, we disagree and note the court’s
earlier explanation to J.H. regarding alternative placements. Tr. at 10-11.

                                                        7